DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 7/18/2022. Claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Henry Daley (Reg. no. 42,459) on 11/16/2021.

IN THE CLAIMS:
Please amend claim 14.

14.	(Currently Amended) A non-transitory computer-executable medium which when run by a quantum processor comprising a plurality of coupled qubits arranged in a modified hexagonal lattice pattern, causes said quantum processor to: 
encode a plurality of logical qubits into corresponding pluralities of said plurality of coupled qubits; and 
perform an X-type gauge measurement of phase flip errors that involve two or four data qubits of said plurality of coupled qubits, 
wherein said plurality of coupled qubits arranged in a modified hexagonal lattice pattern comprise: 
a first plurality of qubits arranged in said hexagonal lattice pattern such that each is substantially located at a hexagon apex of said hexagonal lattice pattern, 
a second plurality of qubits each arranged substantially along a hexagon edge of said hexagonal lattice pattern between and coupled to corresponding two of said first plurality of qubits,
wherein each of said second plurality of qubits is a control qubit at a control frequency, and 
wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency arranged such that each hexagon within said hexagon lattice has an alternating pattern of said first and second target qubit frequencies going from apex to apex around edges of said hexagon.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior art of record:
Litnski et al. (NPL: “Combining Topological Hardware and Topological Software: Color Code Quantum Computing with Topological Superconductor Networks”) fault-tolerant quantum-computation schemes with flag qubits, where a decoding scheme is implemented for large code distances. Frequently collisions can be reduced in code families including heavy-hexagon code and heavy-square code.
Chamberland et al. (20190044543) discloses a quantum operation is performed in a quantum circuit implemented in a quantum computing device. The Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits. A fault-tolerant Steane error correction circuit which can be used for any CSS stabilizer code encoding the data. Once the error locations are fixed, the errors are propagated through a fault-tolerant error correction circuit and a recovery operation is applied.

However, with respect to independent claim 1, and similarly independent claims 9 and 14, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a quantum processor, comprising: a first plurality of qubits arranged in a hexagonal lattice pattern such that each is substantially located at a hexagon apex of said hexagonal lattice pattern, a second plurality of qubits each arranged substantially along a hexagon edge of said hexagonal lattice pattern between and coupled to corresponding two of said first plurality of qubits, wherein each of said second plurality of qubits is a control qubit at a control frequency, wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency arranged such that each hexagon within said hexagon lattice has an alternating pattern of said first and second target qubit frequencies going from apex to apex around edges of said hexagon, and an error correction device configured to operate on said hexagonal lattice pattern of said first and second plurality of qubits so as to detect and correct data errors”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-15 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111